Hyman, C. J.
Plaintiff, as the administrator of the succession of Jean Baptiste Geraud, deceased, instituted suit against defendant in October, 1865, on three notes given by him, payable to the order of the deceased.
All the notes had matured, and were due in August, 1858.
In the lower court defendant pleaded the prescription of five years.
Plaintiff .contends that he was unable to bring suit for several years; ’ that during the time of inability to bring suit prescription did not run, but was suspended, and that the inability continued a sufficient time to prevent the acquisition of prescription before suit was brought.
The evidence does not establish such inability.
The silence of the creditor for five years, from the time the notes were payable, has extinguished them and released the debtor. C. C. 3505.
The judgment of the District Court is in favor of the defendant.
It is decreed that it be affirmed.
The plaintiff, who is appellant, is to pay costs of appeal.